Citation Nr: 0007200	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-10 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability by reason of a service-connected 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service in the Army from November 
1963 until January 1965, when he received a medical 
discharge.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi which denied the appellant's claim of 
entitlement to a total rating for compensation purposes based 
on individual unemployability by reason of a service-
connected disability.  

By memorandum dated in September 1998, the Vice Chairman of 
the Board ruled favorably on the Board's own motion to 
advance this case on the docket because of administrative 
error that resulted in significant delay in docketing the 
appeal.  See 38 C.F.R. § 20.900(c).

The Board notes that the RO issued a rating decision, in 
March 1999, which denied the appellant's claim of entitlement 
to an increased evaluation for his service-connected 
sarcoidosis disability.  Because the appellant has apparently 
neither initiated nor completed the procedural steps 
necessary for the appeal of this issue, the Board has not 
included it in its consideration at this time.  That issue 
would include whether a 100 percent disability rating is for 
assignment under DC 6600, based on oxygen use.  In view of 
the action taken below, that issue is not inextricably 
intertwined with this appeal, and the Board may proceed to 
resolve the instant issue without prejudice to the appellant.

The Board also notes that the appellant submitted additional 
evidence to the Board in October 1999.  This evidence 
consisted of an Order for Settlement from the Mississippi 
Workers' Compensation Commission.  The RO has not had the 
opportunity to review this document and the appellant did not 
submit a waiver pursuant to 38 C.F.R. § 20.1304.  However, 
the Board finds that the document was duplicative of some of 
the evidence already considered by the RO and that the rest 
was not pertinent or utilized in the decision below.  See 
38 C.F.R. § 20.1304(c). 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the RO.

2.  The appellant has a high school diploma and two years of 
college education.  The appellant's work experience mostly 
consists of gainful employment as an electronics technician, 
including employment, between 1991 and 1997, as a field 
service engineer.  He was last employed in 1997. 

3.  The appellant has one service-connected disability, 
sarcoidosis, which is evaluated as 60 percent disabling.  The 
appellant's need for oxygen therapy 16-24 hours per day is 
related to his sarcoidosis.  The use of oxygen therapy is of 
recent onset.

4.  With full consideration of the appellant's educational 
background and occupational experience, it is more likely 
than not that the appellant's service-connected disability is 
of such severity as to preclude him from obtaining or 
retaining substantially gainful employment.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
his service-connected sarcoidosis precludes him from securing 
or following a substantially gainful occupation; thus a total 
rating based on individual unemployability is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

An allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increase rating.  Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) and Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  A claim for a total rating for compensation purposes 
based on a veteran's contention that he is unable to secure 
and follow a substantially gainful occupation due to service-
connected disabilities shares the essential characteristics 
of a claim for an increased rating.  Suttmann v. Brown, 5 
Vet. App. 127, 128 (1993) and Proscelle, 2 Vet. App. at 631.  
The appellant has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  Moreover, as all evidence 
necessary to an equitable disposition of the appellant's 
claim was obtained by the RO, the VA has fulfilled its duty 
to assist.  38 U.S.C.A. § 5107(a).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  The existence or 
degree of non-service-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages for the service-connected disability or 
disabilities are met and in the judgment of the rating 
agency, such service-connected disabilities render the 
veteran unemployable.  Presently, the appellant's evaluation 
for his single disability of sarcoidosis is 60 percent.  
38 C.F.R. §§ 3.340, 4.16, 4.25.  This rating has been in 
effect for many years and is protected from reduction.

A determination regarding individual unemployability due to 
service-connected disorders involves consideration of 
objective impairment with consideration of factors affecting 
the individual, where necessary, to reflect the true level of 
the veteran's disability.  Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).

In this case it is noted that the appellant has had two years 
of college level education, and has had recent occupational 
experience as a field service engineer.  He has reported that 
he last worked in 1997; a letter from his last employer of 
record indicates that the appellant had worked sporadically 
between February and December of 1997, when he was placed on 
the company's temporary total disability list under Workers' 
Compensation.

The general rating formula for sarcoidosis under the current 
rating criteria is as follows: A 100 percent evaluation 
requires cor pulmonale, or; cardiac involvement with 
congestive heart failure, or; progressive pulmonary disease 
with fever, night sweats and weight loss despite treatment.  
A 60 percent evaluation is for pulmonary involvement 
requiring systemic high dose (therapeutic) corticosteroids 
for control.  In addition, the active disease or residuals 
can be rated as chronic bronchitis under Diagnostic Code 6600 
and any extra-pulmonary involvement under the specific body 
system involved.  38 C.F.R. § 4.97, Diagnostic Code 6846.

The general rating formula for bronchitis is as follows: A 60 
percent evaluation requires a FEV-1 of 40- to 55-percent 
predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) of 
40- to 55- percent predicted; or maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 
percent rating is assigned for FEV-1 less than 40 percent of 
predicted value; or FEV-1/FVC less than 40 percent; or DLCO 
(SB) less than 40-percent predicted; or maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption; or cor 
pulmonale (right heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by Echo or 
cardiac catheterization); or episode(s) of acute respiratory 
failure; or requires outpatient oxygen therapy.  38 C.F.R. 
§ 4.97, Diagnostic Code 6600.

The appellant underwent a VA examination in June 1998.  He 
was noted to suffer from hypertension, chronic back problems, 
a recent inguinal hernia repair, mild emphysema and the 
residuals of a concussion suffered in 1997, including memory 
problems.  The appellant complained of occasional night 
sweats and fevers, as well as a 30-pound weight loss in the 
previous eight months.  The examiner stated that the 
sarcoidosis was mostly confined to the lungs and mediastinal 
area and that the condition was still being treated with 
prednisone.  The appellant was noted to continue to have 
recurrent lung problems as a residual of the sarcoid.  The VA 
examiner stated that the appellant was unemployable from the 
sarcoidosis and other chronic medical conditions.

The evidence of record includes a VA Form 10-2431, dated in 
September 1998, which states that the appellant would require 
a new set up for home oxygen.  The oxygen was expected to be 
used 16-24 hours per day.  The VA authorization was for six 
months.

A VA medical opinion, rendered in December 1998, indicated 
that the appellant currently suffered from sarcoidosis and 
chronic obstructive pulmonary disease (COPD) with predominant 
bronchitis.  The appellant's airflow obstruction was 
described as mild.  The physician stated that the appellant's 
emphysema and bronchitis were primarily related to his 
smoking history.  However, the doctor also noted that the 
appellant did have a ventilation/perfusion mismatch that was 
related to the scarring in his lungs from the sarcoid 
disability.  For this reason, the physician stated, the 
appellant's need for oxygen was primarily related to his 
underlying sarcoidosis.  The VA physician also opined that 
the appellant's unemployability was primarily related to his 
sarcoid.

Based on its review of the relevant evidence, and giving the 
benefit of the doubt to the appellant, the Board finds that 
it is as likely as not the appellant is as precluded from 
work by his sarcoidosis disability as he is due to his other 
non-service-connected impairments.  The sarcoid condition 
requires the use of home oxygen, which, the Board notes, 
clearly interferes with the appellant's capacity to engage in 
substantially gainful employment.  The onset for the need for 
oxygen is fairly recent according to the records on file.  As 
the appellant has been found to be restricted in his physical 
capacity to perform work-related physical movements due to 
his ventilation/perfusion mismatch, as well as 
unemployability being implied by two VA physicians, a total 
disability based upon individual unemployability is 
warranted.


ORDER

A total disability evaluation based on individual 
unemployability is granted subject to the law and regulations 
governing the award of monetary benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

